


110 HR 4378 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4378
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  DMDS.
	
	
		1.DMDS
			(a)In
			 generalHeading 9902.33.92 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 2,2-Dithiobis(8-fluoro-5-methoxy)-1,2,4-triazolo[1,5-c]pyrimidine)
			 is amended—
				(1)by striking
			 Free and inserting 1%; and
				(2)by
			 striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2010.
			
